DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 filed on 6/23/2020 have been reviewed and considered by this office action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-119171, filed on 6/26/2019.

Information Disclosure Statement
	The information disclosure statement filed on 6/23/2020 has been reviewed and considered by this office action. 

Drawings
	The drawings filed on 6/23/2020 have been reviewed and are considered acceptable.

Specification
	The specification filed on 6/23/2020 has been reviewed and is considered acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

The generic place holder, “control devices”, coupled with the functional language of “…configured to respectively control states of a plurality of apparatuses;”, “…configured to determine the control gain based…”¸ “…configured to reduce control gain…” in claims 1, 2, and 3 respectively. 
The generic place holder, “state target value determination unit”, coupled with the functional language of, “…configured to determine a control gain which adjusts contribution of the distributed controller input…”, “…configured to determine control gain based on a longer time from among the communication delay time…”, “…configured to reduce the control gain…”, and “…configured to set…the control gain for each of functions…”, in clams 1, 2, 3, and 4 respectively. 
The generic place holder, “transmission unit”, coupled with the functional language, “…configured to transmit a latest state indicator value…”, in claim 6. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Review of the specification reveals the following as the corresponding structure for each generic place holder listed above:

Control device: (paragraph [0031]) describes the control device as being a computer device provided with a cpu, storage, and input/output device.
State target value determination unit: (paragraph [0011]) discloses that the state target value determination unit determines a state target value of each own apparatus and also determines a control gain to adjust contribution of the distributed controller input to the state target value. However, it is unclear whether the state target value determination unit is implemented as hardware or software as the specification is silent on how “units” are implemented within the present system.
Transmission unit: (paragraph [0021]) discloses that the transmission unit transmits state indicator values of the own apparatus to control devices of adjacent apparatuses. However, it is unclear 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “state target value determination unit” and “transmission unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As detailed in the claim interpretation section above, it is unclear how the generic place holder term “unit” is implemented within the system as claimed as the specification fails to disclose any physical/hardware structure and further fails to recite whether the units can be implemented as software using a computer/processor for example thus failing to disclose 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

longer" in claim 2 and “long” and “short” in claim 3 are relative term which renders the claim indefinite.  The term "longer", “long”, and “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to further prosecution, the terms longer, long, and short will be interpreted as any values of communication delay time, that when compared, one can determine one time period is longer/shorter than the other.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Per the 112(f) invocation and subsequent 112(b) rejection based upon the specifications lack of description to describe sufficient structure with regards to the units as detailed in the sections above, the claims are rejected under 112(a) for failing to provide sufficient written description for the identified terms addressed above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (US PGPUB 20110187106) in view of Kjaer et al. (US PGPUB 20140110941).

Regarding Claim 1; Ichinose teaches; A distributed control system comprising: 
a plurality of control devices configured to respectively control states of a plurality of apparatuses; (Ichinose; At least Figs. 1 and 2; disclose a plurality of wind turbine control systems (18) for controlling wind turbine generators (16))
and a communication network composed of a plurality of communication lines that connect the plurality of control devices, wherein: (Ichinose; at least paragraph [0073]; disclose a communication network for connecting the plurality of control devices)
a state indicator value indicating a selected state is measured in each of the apparatuses, and is transmitted from a control device of a corresponding one of the apparatuses via the communication lines to a control device of an apparatus adjacent to the corresponding apparatus, from among the plurality of apparatuses connected to the communication lines; (Ichinose; at least paragraph [0067]-[0068]; disclose wherein each wind turbine control system includes a communication processing section (40) for transmitting selected wind turbine state data to other wind turbine control systems connected in communication to a same group (i.e. adjacent) with said wind turbine control system)
the control device of each of the apparatuses is configured to control the state of an own apparatus from among the plurality of apparatuses by referring to the state indicator value of the own apparatus and the state indicator value of the adjacent apparatus, such that the state indicator value of the own apparatus matches a state target value that is determined according to a control protocol of a multi-agent system, the own apparatus controlling the selected state by oneself; (Ichinose; at least; paragraphs [0023] and [0074]; disclose wherein each wind turbine controller controls the state of a respective wind turbine generator associated with the controller and includes a sub-control device (42) for processing the data sent from adjacent wind turbine controllers to calculate variable parameters (i.e. state target values) which are then used to control the wind turbine generator)
each of the plurality of control devices includes a state target value determination unit that determines, according to the control protocol, the state target value of the own apparatus, using a current state indicator value of the own apparatus, (Ichinose; at least Fig. 2; paragraph [0075]; disclose wherein each of the wind turbine controllers contains a main control device (44) that generates command values (i.e. state target values) of the respective wind turbine generator associated with it and is based on various data including its own current state)
Ichinose appears to be silent on; and a distributed controller input that is a function of the state indicator value of the adjacent apparatus and the state indicator value of the own apparatus, and the state target value determination unit is configured to determine a control gain which adjusts contribution of the distributed controller input to the state target value based on at least one of a communication delay time when the state indicator value of the adjacent apparatus is transmitted from the control device of the adjacent apparatus to each of the plurality of control devices and the communication delay time when the state indicator value of the own apparatus is transmitted from each of the plurality of control devices to the control device of the adjacent apparatus.
However, Kjaer teaches; and a distributed controller input that is a function of the state indicator value of the adjacent apparatus and the state indicator value of the own apparatus, and the state target value determination unit is configured to determine a control gain which adjusts contribution of the distributed controller input to the state target value based on at least one of a communication delay time when the state indicator value of the adjacent apparatus is transmitted from the control device of the adjacent apparatus to each of the plurality of control devices and the communication delay time when the state indicator value of the own apparatus is transmitted from each of the plurality of control devices to the control device of the adjacent apparatus. (Kjaer; at least Fig. 3 and 4; paragraphs [0047]-[0050]; disclose a wind turbine control system and method in which a first wind turbine experiences a high wind condition and begins a shutdown and sends a communication to all surrounding of its state as it shuts down. The surrounding wind turbines then adjust their power production (i.e. a gain control) to 80% based on the initial communication about the wind event. As the 
Ichinose and Kjaer are analogous art because they are from the same field of endeavor or similar problem solving area, of multi-wind turbine communication and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the disclosed invention to have incorporated the known method of adjusting a gain of a controlled device based on communication delay as taught by Kjaer with the known system of wind turbine farm control system as taught by Ichinose to yield the known results of efficient coordination and control of a multi-controller system. One would be motivated to combine the cited references in order to allow wind turbine controllers to coordinate and prevent unnecessary shut downs and reduce power loss as taught by Kjaer (paragraph [0004]).

	Regarding Claim 2; the combination of Ichinose and Kjaer further teach; The system according to claim 1, wherein the state target value determination unit of each of the plurality of control devices is configured to determine the control gain based on a longer time from among the communication delay time when the state indicator value of the adjacent apparatus is transmitted from the control device of the adjacent apparatus to each of the plurality of control devices and the communication delay time when the state indicator value of the own apparatus is transmitted from each of the plurality of control devices to the control device of the adjacent apparatus. (Kjaer; at least paragraphs [0047]-[0050]; disclose wherein the control gain (i.e. this case adjusting the rated power output of each wind turbine) is decreased based on each subsequent communication from an initial communication of 

	Regarding Claim 3; the combination of Ichinose and Kjaer further teach; The system according to claim 1, wherein the state target value determination unit of each of the plurality of control devices is configured to reduce the control gain when the communication delay time is long compared to when the communication delay time is short. (Kjaer; at least paragraphs [0047]-[0050]; disclose wherein a wind event impacts an initial wind turbine and results in a shutdown and communication to adjacent wind turbines of the wind event. This communication results in reduction of rated power output of the adjacent wind turbines in communication with the initial impacted wind turbine. As the wind progresses through the farm and impacts the next wind turbine resulting in a shutdown, that wind turbine sends a further delayed communication regarding the wind event impacting the farm to adjacent wind turbines. This further delayed communication results in additional reduction in rated power output. This continues as the delayed impact/communication of the wind event impacting the farm persists).

	Regarding Claim 4; the combination of Ichinose and Kjaer further teach; The system according to claim 1, wherein the state target value determination unit of each of the plurality of control devices is configured to set, when the distributed controller input is a sum of functions of the state indicator values of a plurality of apparatuses adjacent to the own apparatus and the state indicator value of the own apparatus, the control gain for each of functions corresponding to the control devices of the adjacent apparatuses connected to each of the plurality of control devices. (Ichinose; at least paragraphs [0007]-[0008] and [0057]; disclose a higher level controller (distributed controller) that takes 

	Regarding Claim 6; the combination of Ichinose and Kjaer further teach; The system according to claim 1, wherein: 
each of the plurality of control devices includes a transmission unit that transmits the state indicator value of the own apparatus to the control device of the adjacent apparatus; (Ichinose; at least Fig. 2; paragraph [0067]; disclose a communication processing section for transmitting state indicator values of an associated wind turbine to an adjacent wind turbine controller)
the transmission unit is configured to transmit a latest state indicator value of the own apparatus after the state indicator value of the own apparatus is transmitted and arrives at the control device of the adjacent apparatus; (Ichinose; at least paragraphs [0023]-[0025]; disclose wherein the wind turbine controller transmits the latest state information data to adjacent wind turbines as it receives status information of its own wind turbine so that control can be coordinated based on the data of all wind turbines in the system)
and the function used by the state target value determination unit of each of the plurality of control devices is a function of the latest state indicator value of the adjacent apparatus received from the control device of the adjacent apparatus and the latest state indicator value of the own apparatus received by the control device of the adjacent apparatus. (Ichinose; at least paragraphs [0023]-[0025] and [0074]-[0075]; disclose wherein a sub-control device utilizes the received information of both the wind turbines own status as well as the status of all adjacent wind turbines to calculate variable parameters (i.e. create a function based on the collective data) which is then utilized by the own controller to control the wind turbine).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The limitations of claim 5 provide an equation for calculating control gain for each of a plurality of adjacent control devices functions based upon a given integer value of less than 1 that is raised to the exponential of a max of either a transmission or reception communication delay time. That is, the communication delay period that is longer whether in transmitting own info or receiving info from adjacent devices is utilized when setting the control gain parameter.

The closest prior art of reference is Alberto Petrillo (“Adaptive multi-agents synchronization for collaborative driving of autonomous vehicles with multiple communication delays”). In the paper, the system/method involves a plurality of cars aligned in a platooning formation and create a distributed control network by assigning each vehicle as its own agent that is in communication with a lead vehicle and is able to exchange state information between the adjacent cars in the formation. Each car is assumed to have its own unique communication delay, and the purpose of the method detailed is to synchronize the communication times of each car to mitigate the communication delays similar to the present application. Though the paper addresses adjusting a gain vector for each car so as part of the processing of synchronizing the communication, the paper is silent on the gain is set based on and integer raised to the power of the longer communication delay period of either a transmission of its own information or a reception of an adjacent agents state information as detailed in the present applications claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1) Alberto Petrillo (“Adaptive multi-agents synchronization for collaborative driving of autonomous vehicles with multiple communication delays”): disclose a system of cars (agents) in which each vehicle includes its own unique communication delay. The system seeks to synchronize the control of each of the cars while compensating for the communication delay experienced by each vehicle in order to create a platoon that will follow a lead car, matching a speed and acceleration to provide autonomous vehicle control.
2) Alberto Petrillo (“Adaptive synchronization of linear multi-agent systems with time-varying multiple delays”): disclose a method for accounting for time-varying delays in a multi-agent system in an effort to align the agents such that coordinated control can be achieved based on the time-varying delays in the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117